  Exhibit 10.75

AMENDED AND RESTATED PROMISSORY NOTE
 
 
 
March 6, 2020
 
 
FOR VALUE RECEIVED, the undersigned, AEMETIS ADVANCED FUELS KEYES, INC., a
Delaware corporation (“AAFK”), AEMETIS FACILITY KEYES, INC., a Delaware
corporation (“Keyes Facility”, and together with AAFK, “Borrowers”) and AEMETIS,
INC., a Nevada corporation (“Parent”, and together with Borrowers, the
“Obligors”) jointly and severally promise to pay to the order of THIRD EYE
CAPITAL CORPORATION (the “Lender”) the Aggregate Principal Amount as set forth
below, at its offices or such other place as the Lender may designate in
writing.
 
 
This Amended and Restated Promissory Note (the “Note”) is an amendment and
restatement of that Amended and Restated Promissory Note dated March 11, 2019,
which was an amendment and restatement of the original Promissory Note dated
March 27, 2018 (the “Original Note”). All debts and other obligations under the
Original Note shall be continuing with the only terms thereof being modified as
provided in this Note, and this Note shall not be deemed to evidence or result
in a novation of such debt or other obligations. This Note is being issued to
the Lender in connection with the Amended and Restated Note Purchase Agreement
made as of July 6, 2012 (as amended, restated, supplemented, revised, or
replaced from time to time, the “NPA”) by and among the Obligors, Third Eye
Capital Corporation, as agent for the Noteholders (the “Agent”) and the
Noteholders. Capitalized terms used but not defined herein shall have the
meaning given to them in the NPA. Notwithstanding anything indicated herein or
in the NPA, this Note is deemed to be one of the Notes under the NPA, is a Note
Purchase Document and this Note and the obligations hereunder are subject to the
provisions of the NPA.
 
 
1.
Availability. Subject to all of the terms and conditions of this Note, the
Lender agrees to make available, for the Borrower’s use during the term and
prior to the Maturity Date, total credit of up to, but not exceeding, the
principal amount of Eighteen Million ($18,000,000) Dollars (the “Principal
Amount”) plus the Capitalized Interest (collectively, herein referred to as the
“Aggregate Principal Amount”).
 
 
2.
Use of Proceeds. The Principal Amount of this Note advanced to the Obligors
shall be used for working capital purposes and to pay the Fee (as defined
below).
 
 
3.
Advances. The Obligors may receive advances under this Note up to the Principal
Amount at their discretion (each, an “Advance”) by providing five (5) Business
Days’ prior written notice of their request for an Advance hereunder and the
proposed use of proceeds of such Advance, provided that such Advances shall be
in a minimum amount of $100,000 and in increments of $50,000.
 
 
4.
Interest. From the date hereof until the repayment of this Note in full,
interest on the Aggregate Principal Amount outstanding shall be calculated at
the rate of 30% per annum, and paid monthly in arrears on the last day of each
month (each, an “Interest Calculation Date”); provided, however, that upon and
during the occurrence of an Event of Default under the NPA or this Note or the
non-payment of this Note by the Maturity Date, the interest rate shall be
increased to 40% per annum.  At the election of the Obligors, on each Interest
Calculation Date, all of the interest accrued on the then Aggregate Principal
Amount and not previously capitalized as of such Interest Calculation Date (all
such interest being referred to in this Agreement as “Capitalized Interest”),
will be added to the Aggregate Principal Amount advanced to the Borrower
hereunder as of such Interest Calculation Date. The Aggregate Principal Amount
(as so increased by such Capitalized Interest) will bear interest at the
interest rate indicated herein from and after such Interest Calculation Date.
 
 
5.
Maturity Date. The outstanding principal balance of the indebtedness evidenced
hereby, plus any accrued but unpaid interest, obligations, fees and any other
sums owing hereunder, shall be due and payable in full at the earlier to occur
of: (a) the closing of any new debt or equity financing, refinancing or other
similar transaction between the Lender or any fund or entity arranged by the
Lender and any Obligor or any Affiliate thereof; (b) the receipt by an Obligor
or Affiliate thereof of proceeds from any sale, merger, equity or debt financing
(including without limitation any EB-5 financing), refinancing or other similar
transaction from any third party; and (c) April 1, 2021 (the “Maturity Date”).
 
 
6.
Advance Fee. Upon any Obligor making a request for an Advance, the Obligor shall
pay to the Lender a one-time fee (the “Fee”) in the amount of $500,000 which
shall be deemed earned and non-refundable on the date of such initial Advance
and shall be payable from the proceeds of such initial Advance made pursuant to
this Note. 
 
 
7.
Conditions to Advances. Administrative Agent shall have received from Aemetis
all other approvals, opinions, documents, agreements, instruments, certificates,
schedules and materials as Administrative Agent may request with respect to each
proposed Advance.
 
 
8.
Acknowledgement of Security. The Obligors hereby acknowledge, confirm and agree
that this Note, and the obligations hereunder, are secured by valid and
enforceable liens and security interests upon and in the property and assets of
the Obligors as described in the NPA and the other Note Purchase Documents and
reaffirm their obligations pursuant to all applicable Note Purchase Documents to
which they are a party.
 
 

 
 
9.
Additional Obligations of the Obligors. As further consideration of the Lender
providing the funds contemplated under this Note, the Obligors hereby agree,
upon the request of the Lender, to take such action, and execute and deliver
such further documents as may be reasonably necessary or appropriate to give
effect to the provisions and intent of this Note.
 
 
10.
Waivers. Each Obligor hereby waives demand, presentment for payment, notice of
dishonor, protest, and notice of protest and diligence in collection or bringing
suit. Time is of the essence.
 
 
11.
Attorneys’ Fees. Each Obligor agrees to pay the reasonable attorneys’ fees and
costs incurred by the Lender in collecting on or enforcing the terms of this
Note, whether by suit or otherwise.
 
 
12.
Paramountcy. In the event of any conflicts between the provisions of this Note
and any provisions of the NPA, solely in connection with this Note, the
provisions of this Note shall prevail and be paramount.
 
 
13.
Severability. In the event any one or more of the provisions of this Note shall
for any reason be held to be invalid, illegal, or unenforceable, in whole or in
part or in any respect, or in the event that any one or more of the provisions
of this Note operate or would prospectively operate to invalidate this Note,
then and in any such event, such provision(s) only shall be deemed null and void
and shall not affect any other provision of this Note and the remaining
provisions of this Note shall remain operative and in full force and effect and
in no way shall be affected, prejudiced, or disturbed thereby.
 
 
14.
Miscellaneous. This Note and the obligations hereunder may not be assigned by
Obligors without the prior written consent of the Lender. This Note and the
rights hereunder may be assigned by Lender without the consent of the Obligors.
As used herein, the terms “Obligors” and “Lender” shall be deemed to include
their respective successors, legal representatives and assigns, whether by
voluntary action of the parties or by operation of law. Each Obligor hereby
submits to jurisdiction in the State of Delaware and this Note shall be governed
by and be construed in accordance with the laws of the State of Delaware. This
Note may not be modified except by written agreement signed by the Obligors and
the Lender.
 
 
[Remainder of page left intentionally blank]
 
 

 
 
IN WITNESS WHEREOF, each Obligor has caused this Note to be executed and
delivered under seal as of the date first set forth above.
 
 
 
BORROWERS:
 
 
AEMETIS ADVANCED FUELS KEYES, INC.
 
By: /s/ ERIC A. MCAFEE
Name: Eric A. McAfee
Title: Chief Executive Officer

 
AEMETIS FACILITY KEYES, INC.
 
 
By: /s/ ERIC A. MCAFEE
Name: Eric A. McAfee
Title: Chief Executive Officer


 
 
 
PARENT:
 
 
AEMETIS, INC.
 
By: /s/ ERIC A. MCAFEE
Name: Eric A. McAfee
Title: Chief Executive Officer

 
 
 
 
 
Signature Page to A&R Promissory Note dated March 6, 2020
 

 
Accepted and Acknowledged by:
 
THIRD EYE CAPITAL CORPORATION
 
 
By: /s/ Arif N. Bhalwani 
     Name: Arif N. Bhalwani
     Title: Managing Director
 

 
 
 
 
 
Signature Page to A&R Promissory Note dated March 6, 2020
 
